COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, Beales and Decker
UNPUBLISHED


              Argued by teleconference


              BRIAN LESTER WALTON, SR.
                                                                             MEMORANDUM OPINION* BY
              v.     Record No. 1295-14-2                                    JUDGE RANDOLPH A. BEALES
                                                                                    APRIL 14, 2015
              COMMONWEALTH OF VIRGINIA


                                  FROM THE CIRCUIT COURT OF MIDDLESEX COUNTY
                                            Ray W. Grubbs, Judge Designate

                               John E. Robins, Jr., for appellant.

                               Leah A. Darron, Senior Assistant Attorney General (Mark R.
                               Herring, Attorney General, on brief), for appellee.


                     Brian Lester Walton, Sr. (appellant) appeals the jury’s verdict finding him guilty of a Class 6

              felony for violating a protective order, third offense, under Code § 18.2-60.4. On appeal to this

              Court, appellant argues that the evidence was insufficient to support his conviction and that the jury

              was not instructed correctly. For the following reasons, we affirm.

                                                          I. BACKGROUND

                     We consider the evidence on appeal “‘in the light most favorable to the Commonwealth,

              as we must since it was the prevailing party’” in the trial court. Beasley v. Commonwealth, 60

              Va. App. 381, 391, 728 S.E.2d 499, 504 (2012) (quoting Riner v. Commonwealth, 268 Va. 296,

              330, 601 S.E.2d 555, 574 (2004)). According to the record on appeal, appellant and Christopher

              Riddick, the victim in this case, reside in the same Middlesex County subdivision. It is undisputed

              that Riddick obtained a protective order against appellant directing, among several restrictions, that


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
appellant “shall have no contact of any kind with [Riddick].” The record on appeal establishes that

appellant was convicted at least twice in January 2013 for violating the protective order in July 2012

and again in November 2012.1 Appellant does not dispute that the protective order barring him

from having any contact with Riddick was effective until January 2015.

       In September 2013, a Middlesex County grand jury charged appellant with committing a

third-offense felony violation of the protective order on June 1, 2013. The grand jury charged

appellant with a Class 6 felony offense under Code § 18.2-60.4, which states in pertinent part:

               Any person who violates any provision of a protective order issued
               pursuant to § 19.2-152.8, 19.2-152.9, or 19.2-152.10 is guilty of a
               Class 1 misdemeanor. Conviction hereunder shall bar a finding of
               contempt for the same act. The punishment for any person
               convicted of a second offense of violating a protective order, when
               the offense is committed within five years of the prior conviction
               and when either the instant or prior offense was based on an act or
               threat of violence, shall include a mandatory minimum term of
               confinement of 60 days. Any person convicted of a third or
               subsequent offense of violating a protective order, when the offense
               is committed within 20 years of the first conviction and when either
               the instant or one of the prior offenses was based on an act or
               threat of violence, is guilty of a Class 6 felony and the punishment
               shall include a mandatory minimum term of confinement of six
               months. The mandatory minimum terms of confinement
               prescribed for violations of this section shall be served
               consecutively with any other sentence.

(Emphasis added).

       At appellant’s jury trial, Riddick testified that an altercation occurred with appellant on the

morning of June 1, 2013, as Riddick was retrieving his dog from property owned by a friend, David


       1
          The record contains two January 2013 misdemeanor conviction orders from the
Middlesex County General District Court. Appellant does not contest these prior conviction
orders under Code § 18.2-60.4. The record also contains a third misdemeanor conviction order
from the Circuit Court of Middlesex County that was entered in either January 2013 or June
2013. It is unclear from the record whether this circuit court order relates to one of the prior
convictions from the general district court or whether the circuit court order constitutes a
different offense under Code § 18.2-60.4. Regardless, appellant does not dispute that he has two
previous convictions for violation of a protective order under Code § 18.2-60.4.

                                                 -2-
Ross. This property is located adjacent to property owned by appellant’s parents, where appellant

resides.2 Riddick testified that he put his dog in the backseat of his truck and began preparing to

back out of Ross’s driveway. Riddick then saw “quick movement” coming from the Waltons’

property that “kind of caught me off guard.” Focusing his attention on the Waltons’ property,

Riddick could “clearly see” appellant “coming out of his house” and up the Waltons’ driveway.

According to Riddick, appellant was coming toward him “at a fast rate” and was holding

“something in his hand” – causing Riddick’s heart to start “to beat fast.” Riddick explained at

trial that he became “nervous” and “scared” because he and appellant had experienced

“problems” in the past. Riddick testified that he “didn’t know what was going on” and that

appellant was coming at such a “fast clip” that Riddick thought he was “going to be intercepted”

by appellant before he could leave the area in his truck. In light of his past experiences with

appellant, Riddick testified that he “just wanted to get out of there.”

       Riddick managed to back out of the driveway, but his truck apparently was still facing the

wrong direction on a narrow access road when he saw that appellant was holding a video camera

and was videotaping him. Riddick also saw that appellant’s dog, a German Shepherd, was

present – and was not on a leash. Riddick testified:

               [I]t was very scary to me. He was circling around my car showing
               his teeth. My dog was in the [truck] very agitated. I was having a
               hard time controlling my dog from coming across my lap and
               having an altercation with his dog. His dog is at my door barking,
               showing his teeth at me. My window had been down because I
               was using it to back out as well as the mirror. So I had to roll that
               up. It was just a very tense moment. It was – it added to my fear.




       2
         David Ross was out of town at that time and also did not testify at appellant’s jury trial.
Burton “Blake” Ross, the brother of David Ross, testified that he lives next to David Ross and
that Riddick was welcome both on the property owned by him and the property owned by his
brother. The record on appeal establishes that Riddick did not enter the adjacent property owned
by appellant’s parents on the morning of June 1, 2013.
                                               -3-
Riddick also explained:

               I stopped the car because I was trying to collect my thoughts. You
               know, I had run-ins with this individual before, and I was trying to
               figure out what I was going to do to protect myself number one;
               and number two, how to get out of that situation. I didn’t know
               what he was going to do, what he was planning to do.

Riddick testified that he “was scared because if I turned around and looked, you know, Brian

could come towards me” and “could do anything.” Meanwhile, appellant’s dog was “circling

around the car” causing Riddick to be “afraid if I back up I’m going to run over his dog” and

further escalate the situation. Riddick decided to “sit there as he’s filming me.”

       After a few minutes, Riddick eased forward in his truck in an attempt to turn around

using a different driveway. Riddick said good morning to appellant in order “to keep the

situation as defused and as calm as possible.” According to Riddick, appellant then responded to

him, “Good morning, faggot.” After Riddick reminded appellant that he could not talk to him

due to the protective order, appellant got out his cell phone and dialed 911. Appellant alleged

during the 911 call that Riddick was harassing him and was on his parents’ property.3 Riddick

decided to stay put until the police came “so that I can state what’s really going on here.”

       At one point during this standoff – apparently when appellant’s German Shepherd was

not still circling Riddick’s truck – Riddick decided to get out of the truck and look for “a stick”

that he thought was in the back of his truck. He testified that he wanted the stick “in case I

needed to protect myself.” The stick was not there, however, and Riddick got back in the truck.

Appellant remained in the area – at times talking to his father. Riddick testified that appellant’s

father returned to his house after about ten minutes. According to Riddick, appellant “went back

       3
         The recording of appellant’s 911 telephone call and the brief video recording that
appellant made during the incident were presented to the jury. In addition, the jury had before it
survey maps and live testimony concerning the location of the property lines in the subdivision.
Viewing the evidence in the light most favorable to the Commonwealth, as we must since it was
the prevailing party below, the record certainly supports the conclusion that Riddick did not enter
the property owned by appellant’s parents.
                                                -4-
and forth a couple of times” from the area where Riddick was parked to the Waltons’ property.

After calling both his wife and the wife of David Ross, Riddick decided to drive home and call

the police.

       At trial, appellant testified that he started recording the incident with a video camera as

Riddick “was pulling into our driveway heading towards me.” Appellant’s testimony continued:

               Then he turned around, came back, and he said, good morning,
               Brian. And then next thing you know, he comes riding by me. He
               says, oh, you violated your protective order. I didn’t say nothing.
               I’m sitting there, had the camera just pointed at him. He says, oh,
               you called me a faggot. I didn’t say nothing. That’s all on tape,
               and he goes right on back down to Blake’s house and turns around.
               He turned around at Blake’s house and then he pulls back up in
               front of me and just sits here.

               Then my German Shepherd, he’s very protective. He goes out and
               sees what it’s all about. He starts circling his truck, come on back
               by me, [another neighbor’s] dog also. Well, then he steps out of
               the truck, walks to the back of his truck, lifts up the back and he
               says, yes, this time I’ll have you locked up; David [Ross] and I are
               going to have your father killed. So I still don’t say nothing. So
               I’m sitting there with the camera, everything on film. My father
               pulls up and says what’s going on. I said, Dad, I said these
               protective orders ought to be able to work both ways. I said he’s
               out here trying to provoke me into saying something to him. I said
               I haven’t said anything to him.

However, the brief video recording that appellant’s counsel offered into the evidence at trial and

presented to the jury did not contain any such statements from Riddick to appellant.

       Appellant testified during direct examination that he videotaped the incident because he

“was trying to protect myself and my family from” Riddick and that his German Shepherd did

not snarl or bark at Riddick. On cross-examination, however, appellant acknowledged that no

protective orders had been issued against Riddick and that appellant’s dog could be heard

barking on the video recording.

       The trial court denied appellant’s motions to strike, and the jury convicted appellant of

the charged Class 6 felony offense under Code § 18.2-60.4. Appellant filed a motion to set aside
                                               -5-
the verdict alleging that the jury’s verdict was not supported by sufficient evidence. The trial

court denied that motion, finding that “there was sufficient evidence for the jury to consider in its

deliberations as to whether there was a threat of violence.”

                                             II. ANALYSIS

                A. SUFFICIENCY OF THE EVIDENCE – ASSIGNMENTS OF ERROR 1 AND 3

        When considering the sufficiency of the evidence on appeal, “a reviewing court does not

‘ask itself whether it believes that the evidence at the trial established guilt beyond a reasonable

doubt.’” Crowder v. Commonwealth, 41 Va. App. 658, 663, 588 S.E.2d 384, 387 (2003) (quoting

Jackson v. Virginia, 443 U.S. 307, 318-19 (1979)). “Viewing the evidence in the light most

favorable to the Commonwealth, as we must since it was the prevailing party in the trial court,”

Riner, 268 Va. at 330, 601 S.E.2d at 574, “[w]e must instead ask whether ‘any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt,’” Crowder, 41

Va. App. at 663, 588 S.E.2d at 387 (quoting Kelly v. Commonwealth, 41 Va. App. 250, 257, 584

S.E.2d 444, 447 (2003) (en banc)). See also Maxwell v. Commonwealth, 275 Va. 437, 442, 657

S.E.2d 499, 502 (2008). “This familiar standard gives full play to the responsibility of the trier of

fact fairly to resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts.” Jackson, 443 U.S. at 319.

        In his first assignment of error, appellant argues that the evidence failed to prove beyond a

reasonable doubt that he committed a violation of the protective order that was “based on an act or

threat of violence” – as was required to convict appellant of a Class 6 felony under Code

§18.2-60.4.4 Thus, we must determine whether a rational factfinder could conclude that appellant


        4
          In his third assignment of error, appellant argues that the evidence failed to prove any
violation of Code § 18.2-60.4 at all because he claims that the evidence failed to prove that he made
“contact” with Riddick. This argument is meritless. The record amply supports the conclusion that
appellant intentionally made contact with Riddick – which was all that was required to convict

                                                  -6-
committed a violation of the protective order on June 1, 2013 that involved a threat of violence.5

See Code § 18.2-60.4. The Supreme Court has stated, “When a defendant challenges on appeal the

sufficiency of the evidence to sustain his conviction, the appellate court has a duty to examine all

the evidence that tends to support the conviction.” Bolden v. Commonwealth, 275 Va. 144, 147,

654 S.E.2d 584, 586 (2008); see Morris v. Commonwealth, 58 Va. App. 744, 751, 716 S.E.2d 139,

142 (2011). On appeal, “we do not consider each piece of evidence in isolation. Instead, we review

the totality of the evidence to determine whether it was sufficient to prove [the] offense.” Bowling

v. Commonwealth, 51 Va. App. 102, 107, 654 S.E.2d 354, 356 (2007). Viewing the totality of the

evidence in the light most favorable to the Commonwealth (as we must, since the Commonwealth

was the prevailing party below), we cannot say that the jury here did not rationally conclude that

Riddick was subjected to a threat of violence on June 1, 2013.

        Riddick testified that he was simply retrieving his dog from the property of David Ross on

the morning of June 1, 2013. Contrary to appellant’s testimony in the trial court, which must be

discarded on appeal because it conflicts with the Commonwealth’s evidence, Parks v.

Commonwealth, 221 Va. 492, 498, 270 S.E.2d 755, 759 (1980), the record certainly does not

support the outlandish assertion that Riddick’s aim was to subject appellant to a felony conviction

and then kill appellant’s father. Instead, Riddick testified that he had put his dog in his truck and

was about to back out of David Ross’s driveway when he saw appellant coming up the hill from the

Waltons’ property at a “fast rate.” Riddick saw that appellant was holding something in his hand –




appellant of violating the protective order forbidding him from making “contact of any kind” with
Riddick. See Elliott v. Commonwealth, 277 Va. 457, 675 S.E.2d 178 (2009).
        5
         The Commonwealth acknowledges that appellant’s prior convictions under Code
§ 18.2-60.4 were not based on acts or threats of violence. The Commonwealth also
acknowledges that the evidence at trial did not prove an actual act of violence toward Riddick on
June 1, 2013.
                                               -7-
although Riddick could not yet discern what that object was. Riddick testified that he “just wanted

to get out of the neighborhood.”

        Given Riddick’s “problems with [appellant] in the past,” the fact that appellant was holding

a then-unknown object, and the fact that appellant was approaching at a “fast clip,” the jury was

entitled to accept as credible Riddick’s testimony that those circumstances caused Riddick to be

“nervous” and “scared.” See Sandoval v. Commonwealth, 20 Va. App. 133, 138, 455 S.E.2d 730,

732 (1995) (explaining that “[t]he credibility of the witnesses and the weight accorded the evidence

are matters solely for the factfinder who has the opportunity to see and hear that evidence as it is

presented”). Furthermore, additional circumstances, each mounting upon the others, could “lead a

reasonable mind irresistibly to a conclusion” that the charged protective order violation on June 1,

2013 involved a threat of violence. Derr v. Commonwealth, 242 Va. 413, 425, 410 S.E.2d 662, 669

(1991); see Commonwealth v. Hudson, 265 Va. 505, 514, 578 S.E.2d 781, 786 (2003).

        Riddick testified that the presence of appellant’s German Shepherd dog, in particular,

“added to [Riddick’s] fear.” The jury, acting in its capacity as the factfinder, was entitled to accept

and give appropriate weight to Riddick’s testimony describing how appellant’s dog acted in a

menacing fashion and potentially threatened the safety of Riddick (and Riddick’s dog). See

Sandoval, 20 Va. App. at 138, 455 S.E.2d at 732. Riddick testified that appellant’s dog was present

without a leash on property that was not owned by appellant’s parents, that appellant’s dog was

barking while circling Riddick’s truck, and that appellant’s dog was even “at the door” of Riddick’s

truck while baring his teeth. Appellant’s dog acted in such an intimidating manner that Riddick,

whose driver’s side window was open to aid him in backing out of a tight driveway, felt enough

threat to his safety that he felt he needed to close the window. While describing the situation at trial,

Riddick consistently stated that he felt “fear,” that he was “scared,” and that he was “terrified.”




                                                  -8-
        In addition, the jury could reasonably infer that appellant permitted his own dog to cause

Riddick to fear for his safety. See Hudson, 265 Va. at 514, 578 S.E.2d at 786 (“We have held in

many cases that, upon appellate review, the evidence and all reasonable inferences flowing

therefrom must be viewed in the light most favorable to the prevailing party in the trial court.”). It

is a settled principle of Virginia law that appellate courts, such as this Court, must defer “not only to

findings of fact, but also to any reasonable and justified inferences the fact-finder may have drawn

from the facts proved.” Sullivan v. Commonwealth, 280 Va. 672, 676, 701 S.E.2d 61, 63-64

(2010). Here, appellant not only permitted his German Shepherd to approach the scene of the

incident without a leash, but the record also establishes that appellant did not take steps to contain or

restrain his dog, even when his dog came to the door of Riddick’s truck while barking and baring

his teeth. The evidence does not reflect that appellant commanded his dog to leave, that appellant

restrained his dog by placing a leash on him, or that appellant removed his dog from the scene so as

to end the threat that his German Shepherd posed to Riddick. Based on this record, the jury could

infer that appellant permitted – or even countenanced – his dog’s actions in enhancing the fear that

Riddick already felt.

        On brief, appellant argues that any fear felt by Riddick was not reasonable under the

circumstances. Appellant also argues that any threat directed by his dog was toward Riddick’s dog

and not toward Riddick himself. Appellant further argues that Riddick was able to back out of the

driveway owned by David Ross (only to stop his truck in the wrong direction of a narrow access

lane) and that Riddick left his truck at one point during the incident (to look for a stick in the back of

his truck). These were all circumstances that the jury was able to weigh among the totality of the

circumstances of the case. “As an appellate court, we are not permitted to reweigh the evidence.”

Nusbaum v. Berlin, 273 Va. 385, 408, 641 S.E.2d 494, 507 (2007). The jury – the factfinder in this

case – was in the best position to assess whether Riddick’s repeated testimony that he felt fearful,

                                                  -9-
scared, and terrified was reasonable under the circumstances. See Bradley v. Commonwealth, 196

Va. 1126, 1136, 86 S.E.2d 828, 834 (1955) (“The living record contains many guideposts to the

truth which are not in the printed record; not having seen them ourselves, we should give great

weight to the conclusions of those who have seen and heard them.”). In its role as the factfinder, the

jury was permitted to infer that Riddick drove his truck very carefully in an attempt not to escalate

the situation by hitting appellant’s dog – who was, of course, near Riddick’s truck apparently

circling it – and that Riddick only left his truck in an effort to find an object which he could use to

defend himself.

        Therefore, viewing the evidence in the light most favorable to the Commonwealth (as we

must since it prevailed at trial), the jury was able to conclude that several circumstances in the

record were consistent with a threat of violence toward Riddick. See Code § 18.2-60.4. We will

not disturb that conclusion on appeal because “we have no authority ‘to preside de novo over a

second trial.’” Ervin v. Commonwealth, 57 Va. App. 495, 503, 704 S.E.2d 135, 139 (2011) (en

banc) (quoting Haskins v. Commonwealth, 44 Va. App. 1, 11, 602 S.E.2d 402, 407 (2004)).

        Moreover, settled appellate law holds that, “[i]n its role of judging witness credibility, the

fact finder is entitled to disbelieve the self-serving testimony of the accused and to conclude that the

accused is lying to conceal his guilt.” Marable v. Commonwealth, 27 Va. App. 505, 509-10, 500

S.E.2d 233, 235 (1998). Here, appellant testified that the videotape he made on June 1, 2013

included several circumstances that he claimed would support an innocent explanation for his

actions and would show that Riddick, instead, was the instigator. For example, appellant indicated

during direct examination that he had recorded Riddick alleging that appellant had called him a

“faggot”6 even though appellant had been silent – as well as Riddick threatening to send appellant to


        6
          Riddick testified that appellant “definitely used the word faggot, and it is a word that he
uses, I guess, to try to get at me . . . .” A rational factfinder could infer that appellant called
Riddick a “faggot” with the intent to incite or to escalate the situation.
                                                   - 10 -
jail and threatening to kill appellant’s father. However, this testimony was contradicted by

appellant’s actual video recording that was admitted at trial. The jury was permitted to reject

appellant’s testimony that the events had occurred as alleged by appellant, but that those events

were not captured on the video recording because of appellant’s lack of familiarity with the

recorder. It was also within the jury’s discretion to reject appellant’s initial claim at trial that his dog

was not even barking – and to weigh that false testimony among the totality of the circumstances

establishing appellant’s guilt under the Class 6 felony provision of Code § 18.2-60.4.

        Therefore, given the totality of the circumstances in the record, a rational factfinder could

reach the same conclusion that the jury reached in this case. Accordingly, we hold that sufficient

evidence supported the jury’s conclusion that appellant’s June 1, 2013 protective order violation

was based on a threat of violence – and the jury’s decision to convict appellant under the Class 6

felony provision of Code § 18.2-60.4.

                      JURY INSTRUCTIONS – ASSIGNMENTS OF ERROR 2, 4, AND 5

        This Court’s “‘sole responsibility in reviewing [jury instructions] is to see that the law has

been clearly stated and that the instructions cover all issues which the evidence fairly raises.’”

Molina v. Commonwealth, 272 Va. 666, 671, 636 S.E.2d 470, 473 (2006) (quoting Swisher v.

Swisher, 223 Va. 499, 503, 290 S.E.2d 856, 858 (1982)). Even if “an instruction correctly states the

law, if it is not applicable to the facts and circumstances of the case, it should not be given.”

Hatcher v. Commonwealth, 218 Va. 811, 813-14, 241 S.E.2d 756, 758 (1978) (citing Banner v.

Commonwealth, 204 Va. 640, 647, 133 S.E.2d 305, 310 (1963)).




                                                   - 11 -
        In his second assignment of error, appellant challenges the trial court’s decision to issue Jury

Instruction No. 7.7 Appellant contends that the trial court “erroneously instructed in Juror

Instruction No. 7, as said instruction did not contain all of the elements necessary to prove a

felonious violation of the offense, to-wit, it failed to state that at least one of the prior offenses or the

present offense must involve an act or threat of violence.”

        Assuming without deciding that appellant raised a timely objection and adequately

preserved this issue for appellate review,8 the trial court did not err as alleged in appellant’s second

assignment of error. Appellant acknowledges on appeal, as he must, that the jury was also given

Jury Instruction A. That instruction informed the jury that the Commonwealth had the burden of

proving beyond a reasonable doubt that appellant had been “previously convicted twice before of


        7
            Jury Instruction No. 7 stated, in pertinent part:

                  The Commonwealth must prove beyond a reasonable doubt each of
                  the following elements of that crime:

                          (1) That the defendant had contact with a person or persons
                  named in a protective order after having been prohibited from doing
                  so by order of a court; and
                          (2) That the defendant had been served with a copy of such
                  order; and
                          (3) That the defendant has at least two (2) prior convictions
                  of violating a protective order and that this offense was committed
                  within twenty (20) years of the prior convictions.

                          If you find from the evidence that the Commonwealth has
                  proved beyond a reasonable doubt each of the above elements of the
                  offense as charged, then you shall find the defendant guilty but you
                  shall not fix the punishment until your verdict has been returned and
                  further evidence has been heard by you.
        8
          On the day of trial, appellant did not raise the same challenge to Instruction No. 7 that
he raises in his second assignment of error on appeal. To the extent that appellant’s motion to set
aside the verdict could be construed as a challenge to Instruction No. 7 on the basis that it did not
instruct the jury of the “act or threat of violence” element of Code § 18.2-60.4, we will assume
without deciding, for purposes of this case only, that the trial court impliedly granted leave to
excuse appellant’s failure to raise that issue before the jury began its deliberations. See Rule
3A:16(c).
                                                  - 12 -
violating a protective order, within 20 years of the first conviction and when either this alleged event

or one of the prior convictions was based on an act or threat of violence.” (Emphasis added).

Therefore, Instruction A expressly informed the jury of the “act or threat of violence” element of the

crime for which appellant was charged under Code § 18.2-60.4.

        During oral argument before this Court, appellant asserted that the alleged deficiency in

Instruction No. 7 could not be cured by Instruction A because Instruction A was an “elements

instruction” and not a “finding instruction.” Contrary to appellant’s assertion, however, ample

Virginia case law holds that appellate courts must “‘read the granted jury instructions together and

consider them as a whole.’” Orthopedic & Sports Physical Therapy Assocs. v. Summit Group

Props., LLC, 283 Va. 777, 782, 724 S.E.2d 718, 721 (2012) (quoting Hawthorne v. VanMarter, 279

Va. 566, 586, 692 S.E.2d 226, 238 (2010)); Jones v. Commonwealth, 228 Va. 427, 444, 323 S.E.2d

554, 563 (1984) (reading “the instructions as a whole, however, we find that they cover every

essential element”); Baker v. Commonwealth, 218 Va. 193, 195, 237 S.E.2d 88, 89 (1977)

(“Reading the instructions as a whole, we find no reversible error and the judgment will be

affirmed.”); see also Victor v. Nebraska, 511 U.S. 1, 5 (1994) ([T]aken as a whole, the instructions

[must] correctly convey the concept of reasonable doubt to the jury.”); Hudson, 265 Va. at 512, 578

S.E.2d at 785 (citing Victor). Reading all of the given instructions together as a whole, it is clear

that the jury was correctly instructed on the elements of the felony offense under Code § 18.2-60.4.

        Appellant also argues in his fourth and fifth assignments of error that the jury was not

correctly instructed on the subject of “contact.” He contends that the trial court erred in refusing

two proposed jury instructions that referred to the requirements for obtaining a protective order

under Code § 19.2-510. These proposed instructions stated that a court issuing a protective order

may prohibit such intentional contact “by the respondent with the petitioner as the court deems




                                                 - 13 -
necessary for the health or safety” of the petitioner. (Emphasis added). However, the trial court did

not abuse its discretion when it refused appellant’s proposed instructions.

        In this case, appellant was charged with violating (as a third offense) the protective order

that Riddick had already obtained – which absolutely barred appellant from making “contact of any

kind” with Riddick. By contrast, appellant’s proposed instructions on “contact” would have

suggested to the jury a narrower range of prohibited contact than the protective order’s broad

prohibition forbidding contact of any kind. Appellant’s proposed instructions were not appropriate

for the jury’s consideration under the circumstances of this case.

        Therefore, contrary to appellant’s contentions on appeal, the jury here was correctly

instructed in this case.

                                           III. CONCLUSION

        The jury’s verdict was supported by sufficient evidence. In addition, the jury was correctly

instructed by the trial court. Accordingly, for the foregoing reasons, we affirm appellant’s Class 6

felony conviction under Code § 18.2-60.4 for violating a protective order, third offense.



                                                                                             Affirmed.




                                                 - 14 -